Citation Nr: 0943889	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to renal cysts.

2.  Entitlement to service connection for renal cysts, to 
include as secondary to hypertension.  

3.  Entitlement to service connection for lesions on the 
liver, also characterized as hepatic abnormalities.  


REPRESENTATION

Veteran represented by:	Roger L. Wolfe, Jr., Attorney 
at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.

The Board notes that the three issues listed on the title 
page of this decision were originally adjudicated as one 
issue.  The Board notes that they are more properly 
characterized as three separate claims for service 
connection.  

In September 2009, the Veteran appeared and testified at a 
Central Office hearing.  The transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During his September 2009 hearing, the Veteran raised the 
issue of entitlement to service connection for 
arteriosclerotic cardiovascular disease, to include as 
secondary to any service-connected disability.  This issue is 
referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The Veteran essentially contends that his hypertension, renal 
cysts, and liver lesions are related to service or a service-
connected disability.  The Veteran's service treatment 
records (STRs) are unavailable, and there are no clinical 
records from that time period associated with the claims 
file.  The Veteran testified that the onset of his high blood 
pressure was in service, and he has been treated for it since 
service.  He reported a history of recurrent headaches and 
nosebleeds.  He advised that he declined to extend his 
service due to his high blood pressure, and upon separation 
from service was told to seek treatment for his high blood 
pressure.  The Veteran reported that he indeed sought 
immediate post-service treatment for his high blood pressure, 
but he was unable to obtain those records as the treating 
physicians have since passed away.  

The Board recognizes that it has a heightened duty to provide 
its reasons and bases in rendering a decision when a 
veteran's service treatment records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005). 

Post-service treatment records, dated in the 2000s reflect 
treatment for high blood pressure with a diagnosis of 
hypertension.  The Veteran's wife has reported that she 
recalled the Veteran first receiving treatment for high blood 
pressure in service and has been treated since.  Following CT 
scans of the abdomen and pelvis in December 1998, the Veteran 
was found to have probable hemangiomas of the liver and 
multiple renal cysts.  In a December 2004 private treatment 
record, he was noted to have renal insufficiency.  The 
treating physician indicated that his "renal insufficiency 
[was] probably more related to hypertensive vascular disease 
and aging than anything else."  

In March 2009, the Veteran underwent an examination by Craig 
N. Bash, M.D.  Upon review of the clinical records, lay 
statements, other medical opinions, and medical literature 
review, Dr. Bash indicated that the Veteran's "high blood 
pressure is due to his service time high blood pressure[,] 
which is likely due to his renal cysts."  In reaching this 
opinion, Dr. Bash noted that the Veteran presented with 
recurrent headaches and nosebleeds during service, and they 
resolved with treatment with anti-hypertensive medication.  
Dr. Bash also supported his opinion in that the Veteran was 
on continuous treatment for his cyst/angiotension induced 
hypertension.  Dr. Bash indicated that the Veteran's 
diagnosis of renal cysts is consistent with a finding of 
hypertension as renal cysts induce hypertension due to 
increased angiotension.  Dr. Bash also indicated that 
although the Veteran's STRs are not available, the Veteran's 
testimony and medical history is consistent with experiencing 
hypertension in service.

Upon review of the evidence of record, the Board finds that 
further evidentiary development is necessary to clarify the 
opinion from Dr. Bash.  The Board finds that there is 
inconsistent medical evidence of record and further 
examination with an opinion is necessary.  The Board points 
to the December 2004 private treatment record finding that 
renal insufficiency was due to hypertensive vascular disease 
and aging.  This contradicts Dr. Bash's March 2009 opinion 
that the Veteran's hypertension was caused by his renal 
cysts.  The Board recognizes that Dr. Bash also found that 
the Veteran's high blood pressure had its onset in service, 
but then concluded that the Veteran's hypertension is 
secondary to his renal cysts.  The clinical evidence of 
record shows a finding of renal cysts as early as December 
1998, and the private treatment records show treatment for 
high blood pressure in the early 2000s.  Also, Dr. Bash did 
not indicate whether any renal cysts were due to service, 
only that high blood pressure had its onset in service.  Dr. 
Bash primarily found that the Veteran's hypertension was due 
to renal cysts, and this was supported by the above-mentioned 
rationale.  It appears that the clinical evidence of record 
is conflicting and unclear, thus, the Board finds that a 
remand is necessary for a VA examination to be scheduled to 
determine whether any currently diagnosed hypertension, renal 
disease, and liver lesions are attributable to the Veteran's 
service or a service-connected disability.  

Also, during his September 2009 hearing, the Veteran and his 
representative requested a copy of the hearing transcript.  
Of date, the Veteran has not been provided a copy.  Thus, 
upon remand, a copy of the transcript should be sent to the 
Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran and his 
representative a copy of the September 
2009 hearing transcript.  

2.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his claimed hypertension, renal disease, 
and lesions of the liver.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
hypertension, renal disease, and lesions 
of the liver had their onset in service.  

If any of the three claimed disabilities 
is found to be attributable to the 
Veteran's service, the examiner is asked 
to opine as to whether such disability 
caused or aggravated any other of these 
claimed disabilities.  

In reaching his or her opinion, the 
examiner should also address the March 
2009 opinion of Dr. Bash.  The examiner 
should provide rationale for all opinions 
given.  If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



